Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2009

Hummel v. Rosemeyer
Precedential or Non-Precedential: Precedential

Docket No. 06-2711




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Hummel v. Rosemeyer" (2009). 2009 Decisions. Paper 1420.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1420


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                               PRECEDENTIAL

            UNITED STATES COURT OF APPEALS
                 FOR THE THIRD CIRCUIT
                        _______

                           No. 06-2711
                            _______


                    EDWARD V. HUMMEL,
                                 Appellant
                           v.

       FREDERICK ROSEMEYER, Superintendent;
    Esquire *TOM CORBETT ATTORNEY GENERAL
    OF THE COMMONWEALTH OF PENNSYLVANIA

             *{Substituted pursuant to F.R.A.P. 43(c)}

                             _______

          On Appeal from the United States District Court
             for the Western District of Pennsylvania
                      (D.C. No. 02-cv-00313J)
             District Judge: Honorable Kim R. Gibson


                     Argued October 30, 2008

     Before: SLOVITER, STAPLETON and TASHIMA * ,
                    Circuit Judges

                      (Filed April 29, 2009)
                             _______




      *
          Honorable A. Wallace Tashima, Senior Judge of the
United States Court of Appeals for the Ninth Circuit, sitting by
designation.
H. David Rothman (Argued)
Pittsburgh, PA l5232

      Attorney for Appellant

Leanne R. Nedza (Argued)
William A. Shaw, Jr.
Office of District Attorney
Clearfield, PA l6830

      Attorneys for Appellees

                              ________

                  OPINION OF THE COURT
                         ________

SLOVITER, Circuit Judge.

       We are once again faced with the need to determine
whether the state court determination that counsel representing a
petitioner in a state court criminal action provided competent
counsel as required by the Sixth Amendment survives our review
under 28 U.S.C. § 2254.

        Edward Hummel, who is missing a portion of his brain
after a self-inflicted gunshot wound, sought a writ of habeas
corpus, contending that his trial counsel failed to perform up to
the constitutional standard when he (1) stipulated that Hummel
was competent to stand trial and (2) did not seek to have
Hummel evaluated by a psychiatrist before trial. The District
Court denied Hummel’s request for a writ of habeas corpus. We
will reverse.

                                 I.

                          Background

      A.     The Murder



                                 2
        Hummel was married to Debra Hummel, and the couple
had two teenage daughters. Unknown to Hummel, Debra was
having an affair with Walter Maines. Maines’ wife telephoned
Hummel about the affair on November 22, 1991, and Hummel
responded that he had learned of the affair that morning. When
Debra came home that night she confirmed the affair. Some
aspect of Debra’s sexual activity and Hummel’s reaction was
provided by Hummel’s mother, who testified at the PCRA
hearing that Hummel asked her if she knew “that Debbie told me
that she had performed oral sex on men, and then came home
and kissed me 15 minutes later?” R. at 370a.1 Shortly after
Debra admitted her actions to Hummel, he hit her in the face
several times and then shot her in the head, killing her. Hummel
then went to his parents’ house and told them what he had done.
Thereafter, he left a suicide note for his daughters, and returned
to his house where he shot himself in the head with the same
gun. Hummel survived, but was rendered a paraplegic and
suffered brain damage from the shot.

       B.     Pre-trial Events

       Immediately after the shooting, Hummel was hospitalized
from November 22, 1991, to December 30, 1991, was then
transferred to a rehabilitation center until February 25, 1992,
then again hospitalized in a psychiatric unit for suicidal ideation
until March 4, 1992, was again briefly hospitalized until March
9, 1992, and thereafter received outpatient care while he was out
on bail living with his parents. When it became clear that he



       1
        After oral argument, we obtained a copy of the record
before the Western District of Pennsylvania on Hummel’s habeas
claim, which we cite in this opinion as “R. at ___.” We also note
that Volume II of the Appendix, as well as the record, are not
numbered sequentially. Reference to the appropriate appendix or
record page is confused because the pages in one of the appendices,
Volume II, are variously numbered, for example, 24a, 24aa, and
24aaa. Finally, only portions of transcripts have been included, and
although they often fail to identify the speaker, we have made the
identification from the context.

                                 3
would not die from the self-inflicted wound, he was charged by
the Commonwealth of Pennsylvania with his wife’s murder
(among other related crimes). F. Cortez Bell, a public defender
for Clearfield County, was appointed as Hummel’s counsel, and
represented him at the bail hearing in March 1992. Hummel’s
parents, but not Hummel, were present. The court granted bail
and Hummel returned to his parents’ home.

        Bell obtained several continuances of the preliminary
hearing so that Hummel could be examined to determine
whether he was competent to stand trial. During these
continuances, Hummel was examined by two psychologists:
Allan M. Tepper, J.D., Psy.D, and Vincent F. Berger, Ph.D. In
his report, Dr. Tepper, who was retained by the District
Attorney, stated that he “is unable to state, within a reasonable
degree of psychological certainty, whether or not Mr. Hummel
currently is capable of proceeding to trial.” R. at 17. Dr. Berger,
retained on behalf of the Public Defender, found that Hummel
was “marginally competent” to stand trial provided
modifications were made to ensure that Hummel was able to
understand what was going on and to accommodate his short
attention span. R. at 20. Their reports were filed with the court.
Bell did not seek an additional evaluation either then or
thereafter.

       Bell did file a motion on August 7, 1992, requesting a
competency hearing but a few days later, on August 10, 1992,
Bell and the attorney for the Commonwealth reached an
agreement that Hummel was competent to stand trial. Bell did
not consult with Hummel’s parents, who were Hummel’s court
appointed guardians, about this stipulation.

        It is significant that at the time Bell made this agreement
he still had not yet met with Hummel because, he states,
Hummel’s parents -- who insisted their son was “incompetent
and unable to communicate” -- did not allow Bell contact with
Hummel. In fact, Bell, who was appointed in March 1992, met
with Hummel for the first time on the day of Hummel’s
preliminary hearing, August 12, 1992, shortly before the hearing
began. This was despite the fact that Hummel had been living at

                                 4
his parents’ house since his release following the bail hearing on
March 6, 1992. Bell, in fact, did not speak to Hummel again
until jury selection began in January 1993, saying later that he
had taken Hummel’s parents at their word that their son
remained incompetent. Of particular relevance is the fact that
Bell did not bring Hummel’s parents’ doubts as to Hummel’s
competency to the attention of Judge John Reilly, the trial judge.

       C.     The Trial

        Although Hummel’s provocation defense would likely
have been strengthened by his testimony as to his wife’s
admission of sexual conduct with other men,2 Bell convinced
Hummel and his father that Hummel should not testify during
the trial. Bell told them that anything Hummel said while on the
stand would undermine “any claims of incompetency tha[t]
anyone wished to raise at any point whether during the course of
trial or on appeal or whatever.” App. at 32a. Thus, the trial
proceeded without Bell having discussed with Hummel his
recollection of the shooting, his reasons for the shooting, and his
state of mind. Although Bell would later, at the PCRA hearing,
express his concerns about Hummel’s ability to focus on the trial
proceeding, Bell did nothing to note this for the record at the
time of the trial. When Bell noticed that during the trial Hummel
“was down on the table, could not be roused, could not be
awoken,” App. at 45a, he approached the bench and, without
explanation to the court, requested a recess, which the court
granted. During the prosecution’s closing, Hummel suddenly
woke up and shouted “[t]ell them about the blow jobs.” App. at
37a. Hummel’s statement is not recorded in the trial transcript,
but Bell’s testimony regarding the outburst is not challenged. At
this point, Bell covered Hummel’s mouth and Hummel’s father
removed Hummel from the courtroom. The prosecutor’s closing
statement continued with Hummel absent from the room.




       2
        Under Pennsylvania law, voluntary manslaughter covers
a defendant acting “under a sudden and intense passion resulting
from serious provocation.” 18 Pa. Stat. Ann. § 2503.

                                5
       The trial court asked Bell whether he would like Hummel
back in the room for the jury instructions, but Hummel was not
brought back into the room because Bell was unable to wake
him. Bell did not tell the judge that Hummel was asleep, nor did
he seek an opportunity to question Hummel about the outburst,
which referred to his wife’s admission of recent oral sex with
others. Bell never questioned Hummel about the murder, even
after Hummel’s outburst.

       The trial continued and Hummel was found guilty by the
jury of first degree murder and assault. Bell then filed what he
characterized as a motion for a new trial. This motion was based
on events occurring during the trial that Bell said he believed
raised questions about Hummel’s competency. The court asked
whether Bell had any additional medical evidence regarding
competency, and he responded that he did not. The following
exchange then occurred:

      The Court: Did he cooperate with you during the course
                 of trial and at recesses, and was he able to
                 discuss it with you?

      Bell:        I would characterize that as haltingly, Your
                   Honor. At times he did discuss it with me.
                   We discussed aspects of the case quite
                   intelligently. At other times I could not get
                   appropriate responses. He’d forget what he
                   was saying in mid-sentence. You know, we
                   couldn’t have a conversation, I guess would
                   be the way to say it.

App. at 64a-65a.

       The court found Hummel could not be considered
incompetent on that evidence alone and denied the motion for a
new trial. Hummel was sentenced to life imprisonment for the
murder and a term of 5-10 years for the assault prior to the
murder.

      D.           Post Trial Proceedings

                                6
        Bell pursued a direct appeal, challenging the decision of
the trial judge that Hummel was competent to stand trial. The
Pennsylvania Superior Court affirmed Hummel’s conviction and
sentence.

        One year later Hummel’s parents hired a new attorney, H.
David Rothman, who represents Hummel here. Rothman filed a
petition under the Pennsylvania Post Conviction Relief Act
(“PCRA”), and also hired a psychiatrist, Dr. Robert Wettstein,
who was Board certified in psychiatry and forensic psychiatry.
Dr. Wettstein reviewed the trial transcript, some of the
rehabilitation records following Hummel’s brain surgery
(resulting from his self-inflicted wound), and interviewed
Hummel in jail.

        Hummel was not present at the PCRA hearing. Dr.
William Ryan, a psychiatrist who had been following Hummel’s
condition while he was at SCI Somerset, advised the court by
letter dated May 23, 1996, as follows:

      [Hummel] does continue to reflect elements of cognitive
      brain impairment . . . . This impairment is primarily
      centered around trouble with memory/recall. Mr.
      Hummel can not follow a conversation if more than one
      person is speaking simultaneously. He continues to be
      essentially bed fast and helpless in ambulation functions.
      He feeds himself quite easily. He displays a cordial
      manner and expresses himself adequately. He does not
      always comprehend what he hears. There are elements
      of both expressive and receptive aphasia. It has been
      noted also that Mr. Hummel frequently avoids taking
      medication, as nursing staff tends to find pills secreted
      about his bed area from time to time.

            From a mental status standpoint and with
      reasonable medical certainty, I believe Mr. Hummel
      would be essentially not competent to understand a court
      procedure nor to participate with defense counsel in his
      own behalf. This opinion is arrived at from observing

                                7
       him on a daily basis in respect to his memory incapacity,
       limited attention span, misperception of conversation and
       difficulty in self expression. I do not have an opinion
       about the mental competence of this individual at the time
       of his trial in your court.

App. at 481a.

       Hummel’s attorney waived Hummel’s appearance; his
parents, who were the guardians appointed by the court, were
present. Bell, Hummel’s trial counsel, whose performance was
and is at issue, appeared by subpoena as the court’s witness.

       Bell, who testified about his performance before, during,
and after the trial, stated that in light of the injuries Hummel had
suffered he and the Commonwealth both believed they needed to
have Hummel independently examined to determine his
competency. He was familiar with Pennsylvania’s Mental
Health Procedures Act, but filed a petition for a determination of
Hummel’s status, not a petition to find him incompetent. He
knew that a psychiatrist, unlike a psychologist, was a medical
doctor but he did not seek appointment of a psychiatrist for
Hummel.

        Bell testified that he had extensive correspondence from
Hummel’s parents who told him they believed Hummel was not
only physically incompetent to do certain things but also
mentally incompetent. The Hummels had given Bell a list of
various psychiatrists, particularly forensic psychiatrists, that
could be used. Nonetheless, after he and the District Attorney
reviewed the reports of the psychologists, which he stated
indicated that Hummel was competent subject to reservations in
terms of monitoring the trial, they sat down with the trial judge
and agreed to a stipulation, leading to the court order that
Hummel was competent to stand trial. It is important to
emphasize that Bell’s stipulation was made before he ever met
Hummel. Despite Bell’s failure to ascertain the underlying facts
from Hummel, he testified that his approach was to defend by
trying to convince the jury that Hummel was either not guilty or
guilty of no more than voluntary manslaughter because he had

                                 8
sufficient legal provocation.

        Bell’s pretrial contact with Hummel was limited to the
preliminary hearing. He stated, “On the day of the preliminary
hearing before going into the courtroom was the first time he and
I ever spoke.” R. at 208a. Bell stated that during the
preliminary hearing, Hummel continually whispered things in his
ear while the witnesses were speaking. Bell did not speak with
Hummel between August 12, 1992, the day of the preliminary
hearing, and January 1993, when jury selection began.
Hummel’s parents, with whom Hummel was living, “led [Bell]
to believe that [Hummel] was incompetent; that he was sliding
backwards; that he was not recovering or had any hope of
recovery.” R. at 210a. Bell took them at their word and
therefore did not go to see Hummel. Bell conceded that he did
not advise the trial judge that Hummel’s parents believed
Hummel was not competent and that he had not spoken with
Hummel between the brief encounter at the preliminary hearing
and the trial.

       Dr. Wettstein, the psychiatrist hired by Hummel’s
counsel, testified at the PCRA hearing that he concluded that
Hummel had been incompetent at the time of trial. The
testimony of Dr. Wettstein was challenged by the state because
Dr. Wettstein had examined Hummel in August 1996, three
years after the trial. Dr. Wettstein explained that he reached the
conclusion that Hummel was incompetent at the time of his trial
because at the time of his examination of Hummel, Hummel
displayed a “limited attention span, reduced level of alertness,
short-term memory problems, difficulty tracking or processing
more than one conversation at a time, and psychomotor
slowing.” R. at 502a. Dr. Wettstein further testified that
Hummel would not have been expected to have been any better
during the trial than he was when examined; indeed, his
condition would have been expected to improve over time.
Therefore, he was able to conclude that Hummel was
incompetent during the trial.

      Judge Reilly, the state judge who had originally presided
over Hummel’s trial, also was the PCRA judge, and he denied

                                 9
the PCRA petition.

       E.     The Decision of the Pennsylvania Superior Court

        Hummel appealed the denial of his PCRA petition to the
Pennsylvania Superior Court, which affirmed by a divided
decision. The two-judge majority concluded that under sections
7402(c) and (e) of the Pennsylvania statute governing
competency hearings, the Mental Health Procedures Act, 50 Pa.
Stat. Ann. § 7101 et seq., Bell had no obligation to push for a
competency hearing. The relevant portion of section 7402(c),
which deals with requests by counsel for incompetency hearings,
states:

       Application to the court for an order directing an
       incompetency examination may be presented by an
       attorney for the Commonwealth, a person charged with a
       crime, his counsel, or the warden or other official in
       charge of the institution or place in which he is detained.

50 Pa. Stat. Ann. § 7402(c) (emphasis added).

        The Superior Court interpreted this provision to mean the
decision to request a hearing lay within the discretion of counsel.
It contrasted this provision with section 7402(e) which states,
“[w]hen ordered by the court, an incompetency examination . . .
shall be conducted by at least one psychiatrist . . . .” 50 Pa. Stat.
Ann. § 7402(e). The Superior Court majority found that section
7402(e) was indeed mandatory, but that it was only triggered
after an evaluation had been ordered. Based on these
conclusions, the court held that Bell could not be considered
ineffective for failing to have Hummel examined by a
psychiatrist because the mandatory provisions of the statute had
not been triggered by a court ordered evaluation.

        The Court also found that Bell could not be considered
ineffective for failing to request a competency hearing because
the statute was explicitly permissive and he was therefore under
no legal requirement to do so. The Court then noted, in language
similar to that presented in the Commonwealth’s brief to us:

                                 10
       We also observe that Appellant has failed to demonstrate
       that counsel’s actions caused him prejudice. Appellant
       failed to show that had counsel requested a competency
       examination under the Act, the trial court would have
       exercised its discretion and ordered the examination.
       Appellant also failed to show the examination would have
       established Appellant was incompetent to stand trial.
       Appellant in addition failed to show that this evidence,
       together with any other evidence offered by Appellant,
       would have been clear and convincing on the issue of
       competence [the standard a defendant was required to
       prove at the time of Hummel’s trial to show
       incompetence]. Thus, Appellant fails to demonstrate that
       counsel was ineffective with respect to the issue of
       competency to stand trial.

Commonwealth v. Hummel, No. 1169 WDA 1999, maj. slip op.
at 17-18 (Pa. Super. Ct. Sept. 28, 2001).

        Judge Brosky, the dissenting judge, stated that, under the
circumstances of this case, Bell was required to ask for a
hearing, and that the use of “may” in the statute merely indicated
groups of individuals who were authorized to petition the court
for a hearing. Judge Brosky opined that Hummel met his burden
to show that this action prejudiced him by a preponderance of
the evidence (the standard in Pennsylvania to prove prejudice).
He also suggested that Bell’s inexperience may have been a
factor, noting that although Bell had ten years experience as a
public defender, this was his first experience with a client who
had a competency issue.

       The Pennsylvania Supreme Court thereafter denied
Hummel’s appeal. Having thus exhausted his options in the
state court, Hummel filed a federal habeas petition in the United
States District Court for the Western District of Pennsylvania.

       F.    The Federal Habeas Petition

      The District Court referred the habeas petition to a
Magistrate Judge who concluded that under the Antiterrorism

                                11
and Effective Death Penalty Act (“AEDPA”), 28 U.S.C. § 2254,
he was required to respect the factual finding of the state court
that Hummel had been competent at the time of trial. He
recommended that the petition be denied; the District Court
followed that recommendation. The District Court added that it
would have reached the same conclusion even on de novo
review.

        A motions panel of this court issued the following
certificate of appealability: “whether the District Court erred in
denying on the merits appellant’s claim that his trial counsel
rendered ineffective assistance to appellant’s prejudice by
‘agreeing’ at the August 10, 1992[,] conference that appellant
was competent to stand trial and by declining either to request a
psychiatric evaluation of appellant and a competency hearing
under the provisions of the Pennsylvania Mental Health
Procedures Act codified at 50 P.S. § 7402 or to otherwise revisit
the issue of appellant’s competence before trial.”

                                 II.

               Jurisdiction and Standard of Review

      The District Court had jurisdiction under AEDPA.3 We
review the decision of the District Court de novo. Fahy v. Horn,
516 F.3d 169, 179 (3d Cir. 2008).

       Because the state appellate court determined Hummel’s
previous claim of ineffective assistance of counsel on the merits,
we must review that decision under the highly deferential
standard in AEDPA, which

       prohibits a federal court from granting an application for
       a writ of habeas corpus with respect to a claim
       adjudicated on the merits in state court unless that
       adjudication “resulted in a decision that was contrary to,
       or involved an unreasonable application of, clearly



       3
           It is conceded that Hummel exhausted his state remedies.

                                 12
       established Federal law, as determined by the Supreme
       Court of the United States.”

Williams v. Taylor, 529 U.S. 362, 399 (2000) (O’Connor, J.,
concurring) (quoting 28 U.S.C. § 2254(d)(1)). Also, under
AEDPA “a determination of a factual issue made by a State
court shall be presumed to be correct. The applicant shall have
the burden of rebutting the presumption of correctness by clear
and convincing evidence.” 28 U.S.C. § 2254(e)(1).

                                III.

                            Discussion

                                 A.

        Before we analyze the particulars of Bell’s representation,
it is necessary to emphasize the significance of the Sixth
Amendment right to counsel. As the Supreme Court stated in
Strickland v. Washington, 466 U.S. 668, 685 (1984), “[t]he Sixth
Amendment recognizes the right to the assistance of counsel
because it envisions counsel’s playing a role that is critical to the
ability of the adversarial system to produce just results.” As the
Supreme Court thereafter stated in the companion case decided
by it on the same day as Strickland;

              An accused’s right to be represented by counsel is
       a fundamental component of our criminal justice system.
       Lawyers in criminal cases “are necessities, not luxuries.”
       Their presence is essential because they are the means
       through which the other rights of the person on trial are
       secured. Without counsel, the right to a trial itself would
       be “of little avail,” as this Court has recognized
       repeatedly. “Of all the rights that an accused person has,
       the right to be represented by counsel is by far the most
       pervasive for it affects his ability to assert any other rights
       he may have.”

United States v. Cronic, 466 U.S. 648, 653-54 (1984) (citations
and footnotes omitted). Thus the inquiry required under the

                                 13
Sixth Amendment is whether petitioner has demonstrated that
(1) “counsel’s performance was deficient” and (2) “the deficient
performance prejudiced the defense.” Strickland, 466 U.S. at
687.

       An attorney’s conduct is judged based on whether it is
reasonably effective. Strickland, 466 U.S. at 687. This
reasonableness, in turn, is measured based on the “prevailing
professional norms.” Id. at 688. The American Bar Association
standards are guides, but only guides, to what is reasonable. Id.
More recently, in Rompilla v. Beard, 545 U.S. 374 (2005), a
habeas case, like this one, that challenged the Pennsylvania
courts’ rejection of the petitioner’s ineffective assistance of
counsel claim, the Supreme Court stated that “the American Bar
Association Standards for Criminal Justice in circulation at the
time of [defendant’s] trial describes the obligation in terms no
one could misunderstand in the circumstances of a case like this
one.” Id. at 387. The Court continued, “‘[W]e long have
referred [to these ABA Standards] as “guides to determining
what is reasonable.’” Wiggins v. Smith, 539 U.S. [510,] 524
[(2003)] (quoting Strickland v. Washington, 466 U.S., at 688),
and the Commonwealth has come up with no reason to think the
quoted standard impertinent here.” 545 U.S. at 387 (footnote
omitted).

        Of course, the reasonableness of counsel’s conduct must
be judged based on the facts of the particular case at the time the
questioned conduct occurred. Strickland, 466 U.S. at 690. As
the Strickland Court explained;

       [S]trategic choices made after less than complete
       investigation are reasonable precisely to the extent that
       reasonable professional judgments support the limitations
       on investigation. In other words, counsel has a duty to
       make reasonable investigations or to make a reasonable
       decision that makes particular investigations unnecessary.
       In any ineffectiveness case, a particular decision not to
       investigate must be directly assessed for reasonableness in
       all the circumstances, applying a heavy measure of
       deference to counsel’s judgments.

                                14
Id. at 690-91.

       The certificate of appealability granted in this case
requires that we focus on two aspects of Bell’s performance that
Hummel challenges: Bell’s agreement that Hummel was
competent to stand trial on August 10, 1992, and Bell’s failure to
request that the court order an evaluation of Hummel’s
competency by a psychiatrist. The issues are interrelated. If it
was unreasonable for Bell to have stipulated that Hummel was
competent, it would necessarily have been unreasonable for Bell
not to have pressed for a psychiatric examination and a
competency hearing.

                                B.

        At the time at issue, the ABA Standards for Criminal
Justice stated, “[a]s soon as practicable the lawyer should seek to
determine all relevant facts known to the accused.” ABA
Standards for Criminal Justice, Standard 4-3.2(a) (emphasis
added), reprinted in Stephen Gillers & Roy D. Simon, Jr.,
Regulation of Lawyers: Statutes and Standards, at 343 (1991).
The relevant mental health standard read, “[d]efense counsel
should move for evaluation of the defendant’s competence to
stand trial whenever the defense counsel has a good faith doubt
as to the defendant’s competence.” ABA Criminal Justice
Mental Health Standards, Standard 7-4.2(c) (1989). As the
Supreme Court has noted, when reviewing a decision such as
this, we are to look at whether the background investigation that
led to Bell’s decision to stipulate to Hummel’s competency was
reasonable. Wiggins v. Smith, 539 U.S. 510, 522-23 (2003).

        At the time that Bell agreed with the Commonwealth that
Hummel was competent to stand trial, Bell relied on the reports
from the two psychologists. Dr. Tepper, the Commonwealth’s
psychologist, reported that Hummel had an I.Q. score of 65,
which placed him in the mentally retarded range of intelligence,
that he did not remember whether he had been arrested for
shooting his wife, that he did not know who his lawyer was, that
he did not know the function of the judge or the prosecutor or
district attorney, and that he had seen a trial on television. Dr.

                                15
Tepper further stated that Hummel had “an extremely limited
understanding of the criminal legal process,” “a rudimentary
knowledge of the arrest and courtroom procedure,” and “did not
know or understand the roles of the various courtroom personnel
or how a trial was conducted.” R. at 14a. Continuing, “[t]he
past records and present evaluation indicate that as a result of his
head trauma, Mr. Hummel possesses limited cognitive skills.”
R. at 14a. The Commonwealth’s psychologist continued;

             A major component in Mr. Hummel’s present
       capacity to proceed to trial is whether he can
       communicate with his attorney, and whether he can
       discuss the facts and circumstances surrounding his arrest.
       Such discussion and communication abilities turn, in part,
       upon his ability to remember past events.

              The past information and present testing data show
       that Mr. Hummel possesses deficits with short-term
       memory. That is, he is less able to recall events which
       occurred in the immediate past. His short-term memory is
       not entirely impaired, but he has exhibited difficulties in
       this area since the date of his shooting.

R. at 16a. He then concluded;

               Based upon the available information and data, this
       examiner is unable to state, within a reasonable degree of
       psychological certainty, whether or not Mr. Hummel
       currently is capable of proceeding to trial. He possesses a
       rudimentary knowledge of courtroom procedure, and does
       appear capable of assimilating new material if such
       material is presented in a concrete, simplified fashion.
       Mr. Hummel does exhibit short-term memory deficits,
       and thus it would be necessary to insure, on an ongoing
       basis, that Mr. Hummel was following and retaining what
       legally was happening around him. As a result of his
       physical problems, Mr. Hummel is unable to sit for
       prolonged periods of time, and thus any courtroom
       proceedings would need to take into account these
       physical and fatigue limitations.

                                16
               The main question in the mind of this examiner,
       very simply, is how much or how little information Mr.
       Hummel recalls regarding the facts and circumstances
       surrounding the death of his wife, and how able or unable
       he is to communicate this information to his attorney.
       The available record information, as compared to the
       results of the present evaluation, suggests that in the past
       Mr. Hummel has exhibited a greater understanding of the
       facts and circumstances surrounding the death of his wife.
       He currently is able to recall certain past events, dates,
       occurrences, and information. However, he stated to this
       examiner that he had no real understanding or knowledge
       of the whereabouts of his wife or how he sustained his
       physical injuries. Thus, in light of these factors, it is
       difficult to state within a reasonable degree of
       psychological certainty whether or nor Mr. Hummel
       remembers the facts and circumstances surrounding the
       death of his wife.

R. at 17a.

      The report of Dr. Berger, the defense’s psychologist, was
not markedly different, although less detailed. His report stated:

              In general, Mr. Hummel appears to be marginally
       competent to stand trial. The word marginally is used
       since there are two major areas of deficiency; both of
       these are in his ability to meaningfully assist his counsel
       in his defense. While Mr. Hummel is currently capable of
       thinking rationally in a planned and organized manner,
       this ability appears to wax and wane, as does his ability to
       attend to what is going on around him. His difficulties in
       these areas appear to be a result of the brain damage
       suffered as a result of the gun shot wound to his head.

               The second questionable area of Mr. Hummel’s
       ability to participate in his defense is related to his total
       lack of recall of the events just prior to the shooting of his
       wife as well as the events continuing through his self-
       inflicted injury.

                                 17
       ....

       . . . The difficulty regarding his ability to carry on rational
       thought processes and to attend to what is going on is a
       more serious matter. I believe that this issue could be
       addressed by some modifications in what is traditional
       courtroom procedure. In order for Mr. Hummel to follow
       the legal proceedings and to meaningfully participate with
       his attorney in his defense, I believe his attorney will have
       to frequently get Mr. Hummel’s attention and draw him
       back to what is happening in the courtroom. It also may
       be necessary for counsel to frequently review with Ed
       what has just been said and/or what has just transpired.

              Additionally, due to Mr. Hummel’s limited
       attention span, it may be necessary to have frequent court
       breaks and to make sure that witness testimony is
       provided in short doses. In this way, Mr. Hummel’s
       attorney can continuously check with Mr. Hummel
       regarding what has recently been said. If testimony or
       proceedings were to go on for more than five to ten
       minutes at a time without drawing Mr. Hummel back into
       the proceedings, I believe his ability to follow the
       proceedings would be severely limited.

R. at 20a.

       We must ask whether either of these reports presented
such an unqualified affirmation of Hummel’s competency to
stand trial so as to lead a reasonable attorney under these
circumstances to stipulate that Hummel was competent. The
answer is self-evident. Neither does. The reports from the
psychologists were hardly ringing endorsements of Hummel’s
competency. There is little reason to believe that testimony from
a psychiatrist would not have been enough to tip the scales, and
it was unreasonable for Hummel’s counsel not to pursue this
further.

    In addition, we emphasize that Bell never met with
Hummel in person before agreeing he was competent.

                                 18
Hummel’s parents, his guardians, repeatedly advised Bell of
their belief that Hummel was incompetent and pressed him to
seek a psychiatric consultation, even providing him with a list of
potential psychiatrists.

       Both psychologists hedged on the dispositive question
whether Hummel could assist Bell. Both reported that Hummel
had no recollection of the shooting incident, and without such
information it is difficult to see how Bell could have presented a
viable defense of provocation. Moreover, Bell never asked
Hummel about his recollection of the shooting and the events
that precipitated it. Bell did not challenge the decision of
Hummel’s parents that he could not meet with Hummel because
Hummel was incompetent. This was patently contrary to
Criminal Justice Standard 4-3.2(a), which requires that a lawyer
meet with a client to learn the client’s version of events.
Nonetheless, Bell participated in a meeting with the District
Attorney and the trial judge, and agreed that Hummel was
competent to stand trial.

        The Commonwealth responds that Bell did not stipulate
to his client’s competency and actually states that because it was
Bell’s petition that brought the issue before the court and he
requested continuances that permitted mental evaluation, “it is
absurd to think that he then stipulated to his client’s
competency.” Appellee’s Br. at 16. The order of the trial court
belies the Commonwealth’s position. The court’s order on
August 10, 1992 states:

              AND NOW, this 10th day of August, 1992, the
       Court having received and reviewed the reports of Dr.
       Allen M. Tepper and Vincent F. Berger, the
       Commonwealth’s and Defendant’s Experts who
       performed separate psyhcological [sic] evaluations, and
       upon the agreement of the Commonwealth and the Office
       of the Public Defender representing the Defendant, it is
       the ORDER of this Court that the Defendant is found to
       be competent to stand trial. Furthermore, the Court has
       been made aware of the physical and mental restrictions
       of the Defendant as set forth in the above described

                                19
       reports, and will take the same into account during trial or
       any other legal proceedings, during which the
       Defendant’s presence is required.

R. at 2a (emphasis added). We must accept the trial court’s
statement, incorporated in its order, that Bell agreed that
Hummel was competent to stand trial.

       At the PCRA hearing, Bell testified that he believed
Hummel was competent but added: “[w]hether he was
competent to testify in his own defense, I don’t know.” App. at
33a. When asked to expand on this response, Bell said that he
believed Hummel understood what was going on in the
courtroom, but that based on the reports from the psychologists
he was not sure whether Hummel was able to remember what
had occurred immediately before the shooting. Bell conceded
that he did not ask Hummel what he remembered from that night
and did not believe he was under any duty to do so. He never
asked Hummel what he meant by his outburst about the “blow
jobs.” Bell also testified that during the trial he was forced to
continually prod Hummel to keep him focused.

        His description of the events at the trial makes manifest
that a reasonable attorney would have had a sound basis to
question his client’s competency and to press for further
evaluations. Bell’s own testimony belies his conclusion that
Hummel understood what was going on. Bell testified:

              So during the course of trial, during the course of
       the preliminary hearing, during the course of jury
       selection, I would describe verbally to Ed what was
       occurring in the courtroom. In light of that, I felt that Ed
       was competent; that is, he was understanding what was
       going on, he was acknowledging and responding to the
       questions.

                As to whether he was competent to testify at his
       trial, in light of what Dr. Berger had said that he could not
       recall the incidents of the actual shooting itself and
       directly thereafter, in light of the Commonwealth report

                                20
       with regard to that, I didn’t know whether Ed was
       competent; that is, whether Ed could describe what
       occurred at the residence or not.

App. at 34a (emphasis added). Again, Bell’s interpretation of
what he was required to do is clear from his own testimony:

               Q. Mr. Bell, don’t you agree that as an effective
       trial attorney you had to interrogate your client about what
       occurred in that house immediately before the shooting?

             A. No, I don’t think I had to.

             Q. You don’t believe you had to?

             A. Nope; not in light of the information that I had.

App. at 34a-35a.

        The combination of (1) Bell’s stipulation to the
competency of a defendant he had never met; (2) never meeting
with Hummel between the preliminary hearing and jury
selection, and failing to explain to Hummel’s parents why such a
meeting was necessary and press them to arrange it; (3) failing to
advise the trial court of Hummel’s parents/guardians’ concerns
about Hummel’s competency; and (4) concluding Hummel was
competent after reviewing what were, at best, ambivalent
psychological reports on the defendant’s competency, leads us to
conclude that a reasonable attorney would not have stipulated to
his client’s competency without insisting on more information
and further proceedings. Bell was ineffective for failing to do
so.

       The Commonwealth also argues that Hummel has not
shown that the trial judge would have exercised his discretion
and ordered further psychiatric testing or granted a competency
hearing. Of course, we cannot hold with any reasonable
certainty that the trial court would have held a competency
hearing. But it was Bell’s stipulation to Hummel’s competency
that removed from the trial judge the necessity of making any

                                21
such decision. Given the ambivalence of the two psychologists,
and the fact that Hummel had put a bullet through his brain, it is
certainly probable that the trial court would have directed an
intensive inquiry into Bell’s mental stage had Bell advised the
trial judge of Hummel’s parents concerns and of Bell’s failure to
have any meaningful interaction with his own client.

                                C.

        Bell’s failure to attempt to invoke the Pennsylvania
procedures designed for the situation when a defendant’s
competency is questionable is a further basis for finding Bell
was ineffective. The Pennsylvania Mental Health Procedures
Act provided that a request for “an incompetency examination
may be presented by an attorney for the Commonwealth, a
person charged with a crime, his counsel, or the warden or other
official in charge of the institution or place in which he is
detained.” 50 Pa. Stat. Ann. § 7402(c). There can be no
question, therefore, that Bell could have filed an application for
an examination of Hummel’s competency. The court had
discretion to order such an examination (“[t]he court, either on
application or on its own motion, may order an incompetency
examination at any stage in the proceedings,” id. § 7402(d)).
The statute further provides that such an examination “shall be
conducted by at least one psychiatrist and may relate both to
competency to proceed and to criminal responsibility for the
crime charged.” Id. § 7402(e)(2).

       On appeal from the denial of the PCRA, the Superior
Court interpreted that provision to mean that it is within the
discretion of the trial court to order an incompetency
examination. We defer to the Superior Court’s construction of
the Pennsylvania statute but the issue is whether Bell should
have appealed to the discretion of the trial court to order such an
examination. It is precisely that point that was recognized in the
dissenting opinion of Judge Brosky of the Superior Court, where
he stated that under the circumstances Bell “should have at least
requested the court to order that [Hummel] undergo a
competenc[y] determination by a psychiatrist.” Hummel, No.
1169 WDA 1999, dis. slip op. at 7-8 (Brosky, J., concurring and

                                22
dissenting). He further stated, “I also believe that [Bell] should
not have stipulated without actually requesting an examination,
and a hearing.” Id. at 8. We need not decide whether the trial
court was required to direct a psychiatric examination. The issue
before us is not the trial court’s decisions but whether Bell’s
actions–or inactions–show his ineffectiveness. The focus on the
ineffectiveness claim is that Bell never even asked that a
psychiatrist be appointed. We see no persuasive explanation for
his failing to have done so.

       Would it have made a difference? Beyond the
requirement that the defendant demonstrate an error by counsel,
the defendant must also demonstrate that counsel’s error had an
effect on the judgment. Strickland, 466 U.S. at 691. That is, the
defendant must prove prejudice, the second prong of the
Strickland inquiry. Id. at 693. However, the Court in Strickland
defined this very carefully. It is not necessary that the defendant
show that the deficient conduct “more likely than not altered the
outcome in the case.” Id. Instead, the defendant must only
demonstrate that “there is a reasonable probability that, but for
counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694 (emphasis added). In this
case, Hummel must demonstrate that there is a reasonable
probability he would have been found incompetent to stand trial.

       To be found competent to stand trial, a defendant must
“have sufficient ability at the pertinent time to consult with his
lawyers with a reasonable degree of rational understanding, and
have a rational as well as factual understanding of the
proceedings against him.” Commonwealth v. Kennedy, 305 A.2d
890, 892 (Pa. 1973) (citing Dusky v. United States, 362 U.S. 402
(1960)).

        Dr. Wettstein, the psychiatrist appointed by Hummel’s
later counsel, examined Hummel and testified at the PCRA
hearing about his conclusion that Hummel was incompetent at
the time of his trial. He had reviewed the medical records and
described the extent of Hummel’s brain damage thus: “He had a
penetrating gunshot wound to his brain which went through on
one side of his head and exited on the other side of his head.” R.

                                23
at 436a. The bullet entered the brain and “exited on the other
side of the parietal lobe on the other side of the head with some
damage below as well.” R. at 438a. When asked what effect
such a wound had in terms of a client communicating with his
lawyer either in preparation for trial or in the actual trial, he
stated that “we’re dealing with short-term memory in the sense
that the client needs to be able to remember what the attorney
has said and use that memory in further discussions with his
attorney. If he doesn’t remember what’s said ten minutes before,
he’s not going to be able to know what to say or how to deal
with the attorney ten minutes later.” R. at 439a. That also
stands true for his ability to listen to witnesses and digest what
witnesses were saying.

        Dr. Wettstein further testified that Hummel “had severe . .
. cognitive impairments, intellectual impairments of his attention
and his memory and his concentration and the speed with which
he would process information.” R. at 443a. He also testified
that the recommendations of the psychologists as to what should
be done to keep Hummel aware of what was going on at the jury
selection and the trial “were entirely unrealistic; that it was not a
realistic recommendation to demand or require that an attorney
or even the court frequently interrupt the proceedings to arouse
the Defendant to keep him refreshed in terms of his memory and
to keep him pumped up, so to speak, mentally throughout the
duration of proceedings in a homicide trial such as this one.” R.
at 444a-45a.4



       4
          Because Bell had stipulated to Hummel’s competency
without following up on Hummel’s parents’ urging to retain a
psychiatrist, the opinion of Dr. Wettstein or a comparable
psychiatrist was never offered by Bell either before or at Hummel’s
trial. In a recent opinion filed by this court we held that counsel’s
failure to conduct a full investigation of the murder scene
demonstrated ineffective assistance of counsel. Siehl v. Grace, –
F.3d – , No. 07-1568 (3d Cir. March 25, 2009). As we stated,
when a strategic choice is made by counsel without the full
investigation warranted by the facts and circumstances, it is
unreasonable.       Certainly, Bell’s choices were at least as

                                 24
        The issue before us is not whether we must defer to the
state court’s determination that Hummel was competent but
whether Bell was ineffective in his omissions and actions that
led to the state court’s determination that Hummel was
competent and, if so, whether Hummel was prejudiced as a
result. As our prior discussion demonstrates, Bell was so clearly
ineffective that the state court’s finding to the contrary is not
entitled to deference because it was an unreasonable application
of Strickland. Williams, 529 U.S. at 409-13. We also conclude,
though for a different reason, that we are not bound to accept the
state court’s finding that Hummel was not prejudiced.

       Under AEDPA a state court decision can be overturned
when it is contrary to clearly established United States Supreme
Court precedent.5 When expanding upon what it meant to be
contrary to a clearly established precedent, the Court used the
following example in Williams:

       A state-court decision will certainly be contrary to our
       clearly established precedent if the state court applies a


unreasonable as those of Siehl’s counsel.


       5
        At the time of Hummel’s trial, a defendant in a
Pennsylvania state court was required to prove incompetence by
clear and convincing evidence. Commonwealth v. Banks, 521 A.2d
1, 12 (Pa. 1987), cert. denied 484 U.S. 873 (1987), denial of post-
conviction relief aff’d 656 A.2d 467 (Pa. 1995), cert. denied 516
U.S. 835 (1995). The Pennsylvania standard has since been
changed to require a showing of incompetency by only a
preponderance of the evidence, 50 P.S. § 7403(a), as required by
the decision in Cooper v. Oklahoma, 517 U.S. 348, 369 (1996).
Because of our disposition on other grounds, we need not consider
the effect of Cooper. We note, however, that in a similar situation
the Court of Appeals for the Tenth Circuit declined to defer to a
state court competency determination made based on the clear and
convincing standard of proof. Walker v. Attorney General, 167
F.3d 1339, 1345 (10th Cir. 1999).


                                25
       rule that contradicts the governing law set forth in our
       cases. Take, for example, our decision in Strickland v.
       Washington, 466 U.S. 668 (1984). If a state court were to
       reject a prisoner’s claim of ineffective assistance of
       counsel on the grounds that the prisoner had not
       established by a preponderance of the evidence that the
       result of his criminal proceeding would have been
       different, that decision would be “diametrically different,”
       “opposite in character or nature,” and “mutually opposed”
       to our clearly established precedent because we held in
       Strickland that the prisoner need only demonstrate a
       “reasonable probability that . . . the result of the
       proceeding would have been different.” Id.[] at 694.

Williams, 529 U.S. at 405-06. This is exactly what happened in
this case. The Superior Court of Pennsylvania said:

       Appellant has failed to demonstrate that counsel’s actions
       caused him prejudice. Appellant failed to show that had
       counsel requested a competency examination under the
       Act, the trial court would have exercised its discretion and
       ordered the examination. Appellant also failed to show
       the examination would have established Appellant was
       incompetent to stand trial. Appellant in addition failed to
       show that this evidence, together with any other evidence
       offered by Appellant, would have been clear and
       convincing on the issue of competence. Thus, Appellant
       fails to demonstrate that counsel was ineffective with
       respect to the issue of his competency to stand trial.

Hummel, No. 1169 WDA 1999, maj. slip op. at 17-18 (emphasis
added).

       In light of the Court’s failure to use the Supreme Court’s
standard, i.e., “reasonable probability,” and its use of the more
stringent requirement of “show,” the Superior Court’s holding
that Bell’s actions did not prejudice Hummel is not entitled to
deference because it was contrary to clearly established United
States Supreme Court law. We conclude, for the reasons set
forth above, (1) that Hummel’s counsel was ineffective for

                                26
failing to deal appropriately with the likelihood that Hummel
was incompetent to stand trial and (2) that there was a
“reasonable probability” that Hummel was prejudiced by this
ineffectiveness. Williams, 529 U.S. at 406. It follows that the
District Court erred in denying Hummel’s request for a writ of
habeas corpus.

        Because Hummel’s conviction was tainted by his
counsel’s ineffectiveness, we will reverse the District Court’s
order denying habeas relief and remand with direction that the
District Court issue an order remanding this matter to the
Pennsylvania state court to vacate Hummel’s conviction and, if
the Commonwealth so requests, to determine whether Hummel
is competent to be retried. The District Court’s order shall
provide that the petitioner may be retried within six months if he
is deemed to be competent, and that, if petitioner is determined
to be incompetent, the state court may proceed in accordance
with Pennsylvania state law.




                                27